UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact name of small business issuer as specified in its charter) Nevada 71-098116 (State or other jurisdiction of (I.R.S. Tax. I.D. No.) incorporation or organization) Room 1602, Aitken Vanson Centre, 61 Hoi Yuen Rd., Kwun Tong, Hong Kong (Address of Principal Executive Offices) (852) 2270-0688 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 31, 2011, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yes o No x REDtone Asia, Inc. (Previously Hotgate Technology, Inc.) TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 19 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. [REMOVED AND RESERVED] 19 Item 5. Other Information. 19 Item 6. Exhibits 20 SIGNATURES 20 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. (Previously Hotgate Technology, Inc.) As of Quarter Ended August 31, 2011 (unaudited) Contents Condensed Consolidated Balance Sheet as of August 31, 2011 (unaudited) and May 31, 2011 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three months ended August 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Three months ended August 31, 2011 and 2010 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6-14 2 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS August 31, 2011 May 31, 2011 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Available-for-sale investments Amount due from a related company Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended August 31, Revenue $ $ Other income and gains Service costs ) ) Personnel cost ) ) Depreciation expense ) ) Amortization expense ) ) Administrative and other expenses ) ) Income before provision for income taxes Provision for income taxes ) ) Net (loss)/income $ ) $ Other comprehensive income Gain/(loss) on foreign currency translation ) Total comprehensive income $ $ Net (loss)/income per share, basic and diluted $ ) $ Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. 4 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended August 31, Cash flows from operating activities Net (loss)/income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred tax ) - Amortization expense Depreciation expense Changes in operating assets and liabilities: Decrease in accounts receivable (Increase) in inventories ) ) Decrease in other receivables and deposits Decrease/(increase) in tax recoverable ) Increase/(decrease) in deferred income ) Decrease in accounts payable ) ) Increase in tax payables (Decrease)/increase in accrued liabilities and other payables ) Net cash provided by operating activities $ $ Cash flows from investing activities Purchase of property, plant and equipment ) ) (Increase) in amount due from a related company ) ) Purchase of available-for-sale investment ) - Net cash used in investing activities $ ) $ ) Cash flows from financing activities (Decrease)/increase in amount due to related companies ) Net cash (used in)/provided from financing activities $ ) $ Net (decrease)/increase in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $
